NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

J. D. JORDAN,                                   No. 18-15451

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01819-EJD

 v.
                                                MEMORANDUM*
JAY C. HOAG, Founding General Partner,
Technology Crossover Ventures; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      J.D. Jordan appeals pro se from the district court’s judgment dismissing his

action alleging a claim under § 16(b) of the Securities Exchange Act. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6), Hebbe v. Pliler, 627


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 338, 341 (9th Cir. 2010), and we affirm.

       The district court properly dismissed Jordan’s action because Jordan failed

to allege facts sufficient to state a plausible claim. See 17 C.F.R. § 240.16b–6(a)

(“The establishment of . . . a call equivalent position . . . shall be deemed a

purchase of the underlying security for purposes of section 16(b) of the Act . . . .”),

§ 240.16b–6(b) (disposition of underlying securities due to the exercise of a put

equivalent position shall be exempt from the operation of § 16(b)); Strom v. United

States, 641 F.3d 1051, 1060-62 (9th Cir. 2011) (setting forth elements of a § 16(b)

claim; concluding that “unvested securities are acquired, and thus ‘purchased’

under § 16(b), when granted”); Hebbe, 627 F.3d at 341-42 (although pro se

pleadings are construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief).

       Appellees’ motion for summary affirmance and sanctions (Docket Entry No.

10) is denied.

       Appellant’s motion for judicial notice (Docket Entry No. 18) is denied.

       AFFIRMED.




                                             2                                    18-15451